Name: Commission Implementing Regulation (EU) 2018/1232 of 11 September 2018 amending Implementing Regulation (EU) No 1354/2011 as regards Union tariff quotas for sheepmeat and goatmeat originating in Norway and in New Zealand
 Type: Implementing Regulation
 Subject Matter: international trade;  animal product;  Europe;  agricultural policy;  Asia and Oceania;  tariff policy;  trade;  European construction
 Date Published: nan

 14.9.2018 EN Official Journal of the European Union L 231/13 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1232 of 11 September 2018 amending Implementing Regulation (EU) No 1354/2011 as regards Union tariff quotas for sheepmeat and goatmeat originating in Norway and in New Zealand THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular points (a) and (b) of Article 187 thereof, Whereas: (1) Commission Implementing Regulation (EU) No 1354/2011 (2) provides for the opening of annual Union import tariff quotas for sheep, goats, sheepmeat and goatmeat, including those originating in Norway and in New Zealand. (2) Article 4 of Implementing Regulation (EU) No 1354/2011 provides that the tariff quotas opened by that Regulation are to be managed in accordance with Articles 49 to 54 of Commission Implementing Regulation (EU) 2015/2447 (3). (3) Council Regulation (EC) No 992/95 (4) provides for the opening of annual Union import tariff quotas for certain agricultural and fishery products originating in Norway. Article 3 of that Regulation provides that the tariff quotas opened by that Regulation are to be managed in accordance with Articles 49 to 54 of Implementing Regulation (EU) 2015/2447. (4) The European Union and Norway have concluded an agreement in the form of an exchange of Letters concerning additional trade preferences in agricultural products (the Agreement with Norway). The Agreement with Norway was approved on behalf of the Union by Council Decision (EU) 2018/760 (5). (5) The Agreement with Norway is to enter into force on the first day of the third month following the date of the deposit of the last instrument of approval. The last deposit took place on 16 July 2018. The Agreement with Norway is therefore to enter into force on 1 October 2018. Annex IV to the Agreement with Norway provides for the consolidation of two quotas of products falling within CN codes 0210 and 0204, set out by Regulation (EC) No 992/95 and Implementing Regulation (EU) No 1354/2011 respectively, into a single tariff rate quota. (6) In the interest of clarity and legal certainty, this single tariff quota should be opened and managed pursuant to Regulation (EU) No 952/2013 of the European Parliament and of the Council (6). Therefore, the tariff quota of products originating in Norway falling within CN code 0204 should be simultaneously removed from Implementing Regulation (EU) No 1354/2011 based on Regulation (EU) No 1308/2013. (7) The new Regulation opening the import of the single tariff quota originating in Norway to be adopted pursuant to Regulation (EU) No 952/2013 will apply from 1 October 2018. Therefore, the corresponding amendment to Implementing Regulation (EU) No 1354/2011 should apply from the same date. (8) With the accession of the Republic of Croatia, the customs territory of the Union has been enlarged. Consequently, under World Trade Organisation (WTO) rules, the Union entered into negotiations with WTO members having negotiating rights with the acceding Member State in order to agree on compensatory adjustments. (9) An Agreement in the form of an Exchange of Letters between the European Union and New Zealand pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedule of the Republic of Croatia in the course of its accession to the European Union (the Agreement with New Zealand) was initialled on 18 May 2017. Council Decision (EU) 2017/1363 (7) authorised its signing, and Council Decision (EU) 2018/1030 (8) concluded the Agreement. The Agreement with New Zealand provides for the addition to the annual tariff quota allocated to New Zealand of a quantity of 135 tonnes (carcass weight equivalent) falling within CN code 0204. (10) For the purposes of the appropriate administration of the tariff quota provided by Implementing Regulation (EU) No 1354/2011 the additional quantity should be made available on 1 October 2018. (11) It is therefore necessary to amend Implementing Regulation (EU) No 1354/2011 accordingly. The amendments should apply from the date of entry into force of the Agreements with Norway and New Zealand. (12) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Implementing Regulation (EU) No 1354/2011 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 October 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 September 2018. For the Commission, On behalf of the President, Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Implementing Regulation (EU) No 1354/2011 of 20 December 2011 opening annual Union tariff quotas for sheep, goats, sheepmeat and goatmeat (OJ L 338, 21.12.2011, p. 36). (3) Commission Implementing Regulation (EU) 2015/2447 of 24 November 2015 laying down detailed rules for implementing certain provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council laying down the Union Customs Code (OJ L 343, 29.12.2015, p. 558). (4) Council Regulation (EC) No 992/95 of 10 April 1995 opening and providing for the administration of Community tariff quotas for certain agricultural and fishery products originating in Norway (OJ L 101, 4.5.1995, p. 1). (5) Council Decision (EU) 2018/760 of 14 May 2018 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Union and the Kingdom of Norway concerning additional trade preferences in agricultural products (OJ L 129, 25.5.2018, p. 1). (6) Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1). (7) Council Decision (EU) 2017/1363 of 17 July 2017 on the signing, on behalf of the European Union, of the Agreement in the form of an Exchange of Letters between the European Union and New Zealand pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedule of the Republic of Croatia in the course of its accession to the European Union (OJ L 191, 22.7.2017, p. 1). (8) Council Decision (EU) 2018/1030 of 13 July 2018 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and New Zealand pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedule of the Republic of Croatia in the course of its accession to the European Union (OJ L 185, 23.7.2018, p. 1). ANNEX ANNEX SHEEPMEAT AND GOATMEAT (IN TONNES (T) OF CARCASS WEIGHT EQUIVALENT) UNION TARIFF QUOTAS CN codes Ad valorem  duty % Specific duty EUR/100 kg Order number under first-come, first-served  Origin Annual volume in tonnes of carcass weight equivalent Live animals (Coefficient = 0,47) Boneless lamb (1) (Coefficient = 1,67) Boneless mutton/sheep (2) (Coefficient = 1,81) Bone-in and carcasses (Coefficient = 1,00) 0204 Zero Zero  09.2101 09.2102 09.2011 Argentina 23 000  09.2105 09.2106 09.2012 Australia 19 186  09.2109 09.2110 09.2013 New Zealand 228 389  09.2111 09.2112 09.2014 Uruguay 5 800  09.2115 09.2116 09.1922 Chile (3) 8 000  09.2125 09.2126 09.0693 Greenland 100  09.2129 09.2130 09.0690 Faeroes 20  09.2131 09.2132 09.0227 Turkey 200  09.2171 09.2175 09.2015 Others (4) 200  09.2178 09.2179 09.2016 Erga omnes (5) 200 0104 10 30 0104 10 80 0104 20 90 10 % Zero 09.2181   09.2019 Erga omnes (5) 92 (1) And goatmeat of kid. (2) And goatmeat other than kid. (3) Tariff quota for Chile increases by 200 t per annum. (4) Others  shall refer to all WTO members, excluding Argentina, Australia, New Zealand, Uruguay, Chile, Greenland and Iceland. (5) Erga omnes  shall refer to all origins including the countries mentioned in the current table.